Order entered April 17, 2019




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-18-00458-CR

                                LONZELL HUNTER, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 203rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1676537-P

                                           ORDER
        Before the Court are appellant’s April 15, 2019 “Motion to Amend Appellant’s

December 12, 2018 Brief” and “Third Motion to Supplement Reporter’s Record.” In his motions,

appellant requests that this Court accept his amended brief tendered on April 15, 2019, as timely

filed and “order the court reporter to supplement the reporter’s record with the transcript of the

pre-trial hearing in which Judge Teresa Hawthorne, presiding judge of the 203rd Judicial District

Court, ruled on most of Appellant’s pre-trial motions,” which hearing “likely took place on

January 29, 2018 or January 31, 2018.”

        We GRANT appellant’s motions and order the following relief.

        We ORDER the amended brief tendered by appellant on April 15, 2019, timely filed as

of the date of this order.
       We ORDER the court reporter to file, WITHIN FIFTEEN (15) DAYS OF THE DATE

OF THIS ORDER, a supplemental reporter’s record of the pre-trial hearing on approximately

January 29, 2018, or January 31, 2018, in which Judge Teresa Hawthorne ruled on pre-trial

motions of appellant.

       The Clerk of the Court is DIRECTED to send a copy of this order to Lisabeth Kellett,

official court reporter, 203rd Judicial District Court; to Felicia Pitre, Dallas County District

Clerk; and to counsel for all parties.

                                                   /s/     LANA MYERS
                                                           PRESIDING JUSTICE